Citation Nr: 1128665	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.  He passed away in July 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  Although the Jackson RO completed the initial rating action, jurisdiction of the Veteran's claims file rests with the VARO in St. Paul, Minnesota (the state in which the appellant resides).

The appellant testified before a Decision Review Officer in September 2008; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant and her accredited representative submitted requests for a videoconference hearing before a member of the Board that were received by the VA in February 2009 and May 2011.  As such hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing per her request.  Appropriate notification should be given to the appellant and herrepresentative, if any, and such notification should be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


